Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  on Nathaniel D. McQueen (Reg. No. 53,308).
IN THE CLAIMS OF THE AMENDMENT DATED 2/25/2022:
In claim 3, line 3 after “on”, “the” has been replaced with -- a --.
In claim 5, line 3 after “below”, “the” has been replaced with -- an --.
In claim 5, line 8 before “image forming”, “an” has been replaced with -- the --.









Allowable Subject Matter
3.	Claims 2-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 2 of the 2/25/2022 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a sheet feeding pressure applied to a sheet from a pickup roller at a first contact point is set to F1, a separation pressure at a second contact point is set to F2 and a conveyance pressure at a third contact point is set to F3, and the following equation is satisfied:  
    PNG
    media_image1.png
    14
    118
    media_image1.png
    Greyscale
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653